Appeal by the defendant from the judgment and order of filiation of the Children’s Court of Albany County, entered in the office of the clerk of said court on June 7, 1937.
Appeal by the defendant from an order of the Children’s Court of Albany County, entered in the office of the clerk of said court on July 19,1937, denying defendant’s motion for a new trial upon the ground of newly-discovered evidence.
The proceeding was commenced pursuant to section 122 of the Domestic Relations Law. ,
Judgment and order reversed on the facts, and new trial granted, without costs. The appeal from the order denying motion for a new trial on the ground of newly-discovered evidence now becomes academic.
Rhodes, McNamee, Crapser and Bliss, JJ., concur; Hill, P. J., dissents, with an opinion.